Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 23, 2022

                                       No. 04-22-00118-CV

                       IN THE INTEREST OF A.T., X.T., L.T., Children

                   From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-PA-02021
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

        In this accelerated appeal, the reporter’s record was due on March 7, 2022. See TEX. R.
APP. P. 35.1(b). To date, this court has not received a notification of late record or the reporter’s
record.
        We order court reporter Elva Chapa to file the reporter’s record or a notification of late
record in this court within ten days of the date of this order.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court